DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown 
(U.S. 2015/0336689) in view of Juster (U.S. 2016/0143361).
In regards to claim 21. Brown discloses a method of forming an aerosol precursor composition (see at least paragraph 22), for use with an aerosol delivery device (at least elements 200 and 400, at least fig. 2 and fig. 4) including a control body (user container 220 see at least paragraph 40) and a cartridge (220, see at least paragraph 40, the user container may include as stated in paragraph 40 the cartridge and the control body in the case of an e-cigarette, personal vaporizer of the like), comprising: making a selection (see at least paragraph 67 and 74) from a machine (see at least fig. 4 and 16) comprising a plurality of sources (270, 1602) of dispensable, liquid aerosol precursor components (see at least paragraph 26, 32, and 39), the plurality of sources differing in the liquid aerosol precursor components dispensable therefrom (see at least paragraph 32 and 39), wherein making the selection comprises, using a user interface (see at least paragraph 55) of the machine to define a custom combination (see at least fig. 10 and paragraphs 56) of the aerosol precursor components from the plurality of sources; and dispensing, using a dispenser (at least element 290), the aerosol precursor composition formed of the custom combination of the aerosol precursor components arising from the selection made on the user interface (see at least paragraph 56, and 67) to the cartridge (see at least fig. 2 and 4); and interacting a computer programming device (at least element 240 and fig. 19, also see at least paragraph 52), the computer programming device comprising a hardware processor (see at least fig. 19 at least elements 1910) and being in communication with the user interface or the dispenser (see at least fig. 19 and fig. 2), with a power unit of the control body (see at least paragraph 40 and 52 user container of the e-cigarette type would include a power unit for controlling at least the NFC device of paragraph 52).
Brown does not disclose the power unit of the control body, in communication with the hardware processor, to program the power unit with operational parameters corresponding to the aerosol precursor components selected and dispensed into the cartridge, the operational parameters comprising one or more of a heating profile, puff durations, puff length, or expiration date.
Juster teaches a computer programming device (375) in communication with a power unit (200) of the control body to program the power unit with operational parameters (see at least paragraph 90 and 99) corresponding to the aerosol precursor components selected and dispensed into the cartridge, the operational parameters comprising one or more of a heating profile, puff durations, puff length, or expiration date (see at least paragraph 105 the device script may include, a heater profile, heater timer and power lever the heater on time would correspond to puff length and/or durations see at least paragraph 111).
It would have been obvious to one having ordinary skill in the art at the time of filling to modify Brown to include programing of the power unit, from the device computer programming device, to include operational parameters of the device as taught by Juster in at least paragraphs 105, 107, and paragraphs. One of ordinary skill in the art would have found it obvious to modify Brown to include these features for the purpose of modifying the e-vaping device based on specific needs when changing aerosol containers of different formulations as discussed in at least paragraph 12, 13, 14, and 21, of Juster, which when changing may require different operation parameters based on the change of the device. This would provide motivation to one or ordinary skill in the art to combine these references to solve the issues associated with changes of aerosol formulation as detailed by Juster. 
In regards to claim 22. Brown further discloses The method of claim 21, wherein the step of dispensing further comprises dispensing the aerosol precursor from a filling head (see at least element 290) of the dispenser into a reservoir (volume of container 220) within the cartridge (220) of the aerosol delivery device (see at least paragraphs 29 and 40).
In regards to claim 23. Brown further discloses The method of claim 22, further comprising: packaging (see at least paragraph 69) the cartridge after the cartridge receives aerosol precursor from the filling head.
In regards to claim 24. Brown further discloses The method of claim 21, where making the selection comprises selecting an aerosol former of the custom combination (see at least paragraphs 26, 56, and 67).
In regards to claim 25. Brown further discloses The method of claim 21, where making the selection comprises selecting a relative amount of nicotine within the custom combination (see at least paragraphs 26, 56, and 67).
In regards to claim 26. Brown further discloses The method of claim 21, where making the selection comprises selecting at least one flavoring agent for use within the custom combination (see at least paragraphs 26, 56, and 67).
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731